         Case 1:20-cv-02647-LJL Document 21 Filed 05/27/20 Page 1 of 2




                ZELDES, NEEDLE & COOPER, PC
                1000 LAFAYETTE BOULEVARD, 7th FLOOR
                          BRIDGEPORT, CT 06604
                  Tele: (203) 332-5791 Fax: (203) 333-1489
                               www.znclaw.com


                                                     May 22, 2020


VIA ECF
The Honorable Lewis J. Liman
United States Courthouse
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:    Schepis et al v. JPMorgan Chase Bank, N.A. et al
              1:20-cv-02647-LJL

Dear Judge Liman:

       The undersigned represents the Plaintiffs in the above-referenced action. The
purpose of this letter is to respectfully request a three-week adjournment of the initial
telephonic pretrial conference scheduled for May 29, 2020. (ECF 19). In this same
regard, the Plaintiffs request an extension, from May 22, 2020 to June 12, 2020, for the
parties to jointly submit to the Court a proposed Case Management Plan and
Scheduling Order.

       The reason for this request is that the undersigned is advised by Plaintiffs’
process server, Empire State Legal Services, that it has yet to successfully serve this
action upon the defendants Peter S. Cane and CaneLaw, LLP (“the Cane Defendants”).
Specifically, the process server has attempted on at least four (4) separate occasions to
serve the Cane Defendants at their business address located at 200 Park Avenue, New
York, NY 10166 and, on each such occasion, said offices have either had no one
present, or the process server has not been permitted to access the offices by first floor
building personnel for purposes of making place of business service. It is unclear to
what extent the ongoing COVID-19 crisis has factored into the difficulties with service.

        As the Cane Defendants are the parties in primary possession and control of the
client funds at issue in this action, the Plaintiffs respectfully respect the adjournment of
the initial telephonic pretrial conference so that said defendants can be served and
brought in as meaningful participants in this case.

                                            1 of 2
         Case 1:20-cv-02647-LJL Document 21 Filed 05/27/20 Page 2 of 2



        Counsel for the proposed intervening defendants Claridge Associates, LLC,
Jamiscott, LLC, Leslie Schneider and Lillian Schneider consent to this request. This is
the first request for an adjournment and extension of time directed to these time
frames. There are no additional scheduled appearances before the Court.

      Thank you for consideration.

                                                   Sincerely,

                                                   Sabato P. Fiano

      Adjournment GRANTED. The Initial Pretrial Conference
      scheduled for May 29, 2020 is adjourned and will be held
      instead on June 19, 2020 at 12:00 p.m. The deadline to
      submit the case management plan is extended to June 12,
      2020. SO ORDERED.

      5/27/2020




                                          2 of 2
